Citation Nr: 1645864	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO. 13-06 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Board denied the claims in a March 2015 decision. In a June 2016 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's March 2015 decision and remanded the claims for further development. 

This appeal was processed using the Veteran's paper claims file and the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Court has determined that the October 2012 VA examiner's medical opinion was inadequate to adjudicate the claims. Thus, a VA addendum medical opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate them with the claims file.

2. Obtain any outstanding VA medical records for the Veteran's bilateral hearing loss and tinnitus and associate them with the claims file.

3. After completing the directives above, RETURN THE FILE TO THE OCTOBER 2012 VA EXAMINER and request that she re-review the file and respond to the below inquiries. If that examiner deems it necessary or IS OTHERWISE UNAVAILABLE, schedule the Veteran for an audiological VA examination to assist in determining the nature and etiology of his current bilateral hearing loss and tinnitus symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the October 2012 audiological examination, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether the Veteran's current bilateral hearing loss was caused by or manifested during his active duty service, or within one year of separation from active duty.

The examiner MUST TAKE AS FACT THAT THE VETERAN HAS CURRENT BILATERAL HEARING LOSS AND THAT HE WAS EXPOSED TO ACOUSTIC TRAUMA AND LOUD NOISES WHILE IN SERVICE. 

b. Whether the Veteran's current tinnitus was caused by or manifested during his active duty service, or within one year of separation from active duty.

The examiner MUST TAKE AS FACT THAT THE VETERAN HAS CURRENT TINNITUS AND THAT HE WAS EXPOSED TO ACOUSTIC TRAUMA AND LOUD NOISES WHILE IN SERVICE. 

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE ABSENCE OF EVIDENCE DOES NOT NECESSARILY EQUATE TO UNFAVORABLE EVIDENCE AND IT CANNOT BE TREATED AS SUBSTANTIVE NEGATIVE EVIDENCE. 

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*August 1970 induction examination audiometric findings indicating normal hearing and normal ears. The Veteran did not complain of any hearing loss or tinnitus symptoms. 

*August 1971 service audiogram chart findings. 

*January 1972 separation examination audiometric findings indicating normal hearing and normal ears. The Veteran denied any current or history of hearing loss or tinnitus. 

*March 2011 private treatment record in which the Veteran was noted to have hearing loss and ringing in his ears since the previous Saturday. The doctor noted that the Veteran had tinnitus for the previous two decades, that he had served in the Army from 1970 to 1972 and worked on a mortar platoon, and that he had been hit in the head by a 4-by-4 the previous month. The doctor's impression was a sudden onset hearing loss. The Veteran was prescribed prednisone, and approximately two weeks later, the Veteran reported that that he had finished his prescription but was still experiencing hearing loss and ringing in his ears.

*April 2011 private treatment record in which the doctor noted that the Veteran had experienced a "sudden increase in right ear tinnitus" three weeks earlier, and that the Veteran had "a longstanding history of mild to moderate bilateral hearing loss and noise exposure."

*May 2011 private treatment record showing the Veteran's complaint of hearing loss, a private audiological evaluation, and an assessment of mixed conductive and sensorineural hearing loss. The doctor opined that the Veteran likely "has an underlying bilateral sensorineural hearing loss, but in addition has a sudden increase in the right conductive component of the loss." The doctor explained that he could not determine "how much of the loss is new and how much old."

*February 2012 VA Form 21-4142 in which the Veteran stated that his private doctor told him that his hearing loss was consistent with a veteran that was exposed to loud noise, such as artillery fire, and who was in a mortar platoon. 

*Veteran's February 2012 and February 2013 statements that while on active duty, after firing mortars, he experienced ringing in his ears and that everything sounded like his ears were full of water. He asserted his hearing would return to normal after a few days. He also reported that his hearing test at discharge showed some hearing loss and that he was told he had increasing hearing loss during subsequent hearing tests. He contended that two private doctors told him that his hearing loss was consistent with exposure to the noise of artillery fire.

*October 2012 VA examination report in which the examiner opined that it was less likely than not that the Veteran's hearing loss was incurred in or related to his military service because the Veteran's January 1975 separation examination showed normal hearing sensitivity and he had reported a sudden hearing loss two years earlier. The examiner also opined that the Veteran's tinnitus was not related to his military service because he had reported that his tinnitus began four to five years prior to the examination.

*June 2016 Court memorandum decision finding that the October 2012 VA examiner did not provide a reasoned medical explanation her negative nexus opinions for the Veteran's bilateral hearing loss and tinnitus. 

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After undertaking any other appropriate development deemed necessary, readjudicate the bilateral hearing loss and tinnitus claims on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

